DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Fujii et al. (USP 7,413,178), discloses, regarding claims 1,13, an image processing system (fig.1) comprising: 
an image forming apparatus (10) including a printer (300) configured to form images on a plurality of sheets; and 
a postprocessing apparatus (500) configured to perform postprocessing on the sheets, the postprocessing apparatus comprising:
a horizontal alignment plate (641,642) positioned to align sheets in a sheet width direction; a binder (601) configured to bind the sheets to form bound sheet bundles; 
a tray (700) on which the bound sheet bundles are stacked; a shift actuator assembly that facilitates shifting the bound sheet bundles in the sheet width direction (see at least fig.6-10); and 
a postprocessing controller operatively coupled to the shift actuator assembly and configured to control the shift actuator assembly to shift the bound sheet bundles such that swollen portions of the bound sheet bundles are shifted inward of the 
However, the prior art of record fails to disclose or fairly teach the postprocessing controller shifting “the bound sheet bundles while the bound sheet bundles are being discharged to the tray” (emphasis added by Examiner).
Similarly, regarding claim 13, Fujii discloses a method of performing postprocessing; however, the prior art of record fails to disclose or fairly teach the step of “shifting… the second bound sheet bundle in the sheet width direction while the second bound sheet bundle is being discharged from the processing tray such that the second bound sheet bundle is discharged in a second position that is offset from the first position” (emphasis added by Examiner).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shimura (USP 9,008,568) discloses a postprocessing device for preventing damage to sheets in a bound sheet bundle by staples of preceding or succeeding bound sheet bundles due to swelling at the staple binding position (C25/L57-64).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        2/25/2022